



Exhibit 10.28A










Dated: 13 December 2019








EMPLOYMENT CONTRACT




between




JAZZ PHARMACEUTICALS UK LIMITED




and






Samantha Pearce









--------------------------------------------------------------------------------






CONTENTS
 
 
 
 
 
 
 
 
 
Clause
Page
1.
Interpretation
1
2.
Term of appointment
3
3.
Duties
4
4.
Place of work
5
5.
Hours of work
5
6.
Salary
6
7.
Expenses
6
8.
Bonus
7
9.
Permanent health insurance
7
10.
Life assurance
8
11.
Private medical insurance
9
12.
Car Allowance
9
13.
Holidays
10
14.
Incapacity
11
15.
Outside interests
11
16.
Confidential information
12
17.
Intellectual property
12
18.
Termination
14
19.
Garden leave
16
20.
Obligations upon termination
17
21.
Post-termination restrictions
17
22.
Disciplinary and grievance procedures
19
23.
Pensions
20
24.
Reconstruction and amalgamation
20
25.
Notices
20
26.
Entire agreement
21
27.
Variation
21
28.
Counterparts
21
29.
Third party rights
21
30.
Governing law and jurisdiction
22








--------------------------------------------------------------------------------






THIS AGREEMENT (“Agreement”) is dated 13 December 2019.
Parties:
(1)
JAZZ PHARMACEUTICALS UK LIMITED whose registered office is at Spires House, Wing
B, Building 5700, John Smith Drive, Oxford Business Park South, Oxford OX4 2RW
(the “Company”); and

(2)
Samantha Pearce of [Address] (“Employee”).



Agreed terms
1.
Interpretation

1.1
The definitions and rules of interpretation in this clause 1.1 apply in this
Agreement.

“Appointment” means the employment of the Employee by the Company on the terms
of this agreement.
“Associated Employer” has the meaning given to it in the Employment Rights Act
1996.
“Capacity” means as agent, consultant, director, employee, owner, partner,
shareholder or in any other capacity.
“Commencement Date” is 2 March 2020.
“Confidential Information” means information (whether or not recorded in
documentary form, or stored on any magnetic or optical disk or memory) relating
to the business, products, affairs and finances of the Company or any Group
Company for the time being confidential to the Company or any Group Company and
trade secrets including, without limitation, technical data and know-how
relating to the business of the Company or any Group Company or any of their
business contacts.
“Employee’s family” means the Employee’s spouse or civil partner and children
under the age of 18.
“Employee Handbook” means the Company’s employee handbook as amended from time
to time (and the other policies referenced therein), which generally is posted
on the Jazz intranet (JazzNet).
“Employment Inventions” means any invention which is made wholly or partially by
the Employee at any time during the course of her employment with the Company
(whether or not during working hours or using Company premises or resources, and
whether or not recorded in material form).




2019-4444_SR
Samantha Pearce
Page 1




--------------------------------------------------------------------------------






“Employment IPRs” means Intellectual Property Rights created by the Employee in
the course of her employment with the Company (whether or not during working
hours or using Company premises or resources).
“Garden Leave” means any period during which the Company has exercised its
rights under clause 19.
“Group Company” means the Company, any company of which it is a Subsidiary (its
holding company) and any Subsidiaries of the Company or of any such holding
company.
“Incapacity” means any sickness or injury which prevents the Employee from
carrying out her duties.
“Intellectual Property Rights” means patents, rights to inventions, copyright
and related rights, trademarks, trade names and domain names, rights in get-up,
rights in goodwill or to sue for passing off, unfair competition rights, rights
in designs, rights in computer software, database rights, topography rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which subsist or will subsist now or in the future in any
part of the world.
“Invention” means any invention, idea, discovery, development, improvement or
innovation, whether or not patentable or capable of registration, and whether or
not recorded in any medium.
“Pre-Contractual Statement” means any undertaking, promise, assurance,
statement, representation, warranty or understanding (whether in writing or not)
of any person (whether party to this Agreement or not) relating to the
Employee’s employment under this Agreement which is not expressly set out in
this Agreement or any documents referred to in it.
“Restricted Business” means those parts of the business of the Company and any
Group Company with which the Employee was involved to a material extent in the
twelve months prior to Termination.
“Restricted Customer” means any firm, company or person who, during the twelve
(12) months prior to Termination, was a customer of or in the habit of dealing
with the Company or any Group Company and with whom the Employee had material
contact or for whom she was responsible or in respect of whom the Employee was
in possession of confidential information.
“Restricted Person” means anyone employed or engaged by the Company or any Group
Company who could materially damage the interests of the Company or any Group
Company if they were involved in any Capacity in any business concern which
competes with any Restricted Business and with


2019-4444_SR
Samantha Pearce
Page 2




--------------------------------------------------------------------------------






whom the Employee materially dealt or managed in the twelve months prior to
Termination within the course of her employment.
“Subsidiary” means in relation to a company (a holding company), a subsidiary
(as defined in section 736 of the Companies Act 1985) and any other company
which is a subsidiary (as so defined) of a company which is itself a subsidiary
of such holding company.
“Termination” means the termination of the Employee’s employment with the
Company however caused including, without limitation, termination by the Company
in repudiatory breach of contract.
1.2
The headings in this Agreement are inserted for convenience only and shall not
affect its construction.

1.3
A reference to a particular law is a reference to it as it is in force for the
time being, taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

2.
Term of appointment

2.1
The Company shall employ the Employee and the Employee shall serve the Company
on the terms of this Agreement.

2.2
The first six months of the Appointment shall be a probationary period and the
Appointment may be terminated during this period at any time on one week’s prior
notice. The Company may, at its discretion, extend this period. During this
probationary period the Employee’s performance and suitability for continued
employment will be monitored. At the end of the probationary period the Employee
will be informed in writing if she has successfully completed her probationary
period.

2.3
The Appointment shall commence on the Commencement Date and shall continue,
subject to the remaining terms of this Agreement, until terminated by either
party giving the other not less than six months prior notice in writing.

2.4
The Employee represents and warrants to the Company that, by entering into this
Agreement or performing any of her obligations under it, she will not be in
breach of any court order or any express or implied terms of any contract or
other obligation binding on her and undertakes to indemnify the Company against
any claims, costs, damages, liabilities or expenses which the Company may incur
as a result if she is in breach of any such obligations.



2019-4444_SR
Samantha Pearce
Page 3




--------------------------------------------------------------------------------






2.5
The Employee warrants that she is entitled to work in the United Kingdom without
any additional approvals and will notify the Company immediately if she ceases
to be so entitled during the Appointment.

2.6
The Employee consents to the transfer of her employment under this agreement to
an Associated Employer at any time during the Appointment.

3.
Duties

3.1
The Employee shall serve the Company as Head of Europe and RoW or such other
role as the Company considers appropriate.

3.2
This position is at the level of Senior Vice President.

3.3
The role is reporting to Dan Swisher, President and Chief Operating Officer. The
reporting structure can be changed by the Company at its sole discretion at any
time during the Employment.

3.4
During the Appointment the Employee shall:

(a)
unless prevented by Incapacity, devote the whole of her time, attention and
abilities to the business of the Company or any other Group Company;

(b)
diligently exercise such powers and perform such duties as may from time to time
be assigned to her by the Company;

(c)
comply with all reasonable and lawful directions given to her by the Company;

(d)
promptly make such reports to her manager in connection with the affairs of any
Group Company on such matters and at such times as are reasonably required;

(e)
report her own wrongdoing and any wrongdoing or proposed wrongdoing of any other
employee or director of any Group Company under the reporting procedures set
forth in the Employee Handbook and/or the global Jazz Pharmaceuticals Code of
Conduct (to the extent applicable);

(f)
use her best endeavours to promote, protect, develop and extend the business of
any Group Company;

(g)
consent to the Company monitoring and recording any use that she makes of the
Company’s electronic communications systems for the purpose of ensuring that the
Company’s rules are being complied with and for legitimate business purposes;
and



2019-4444_SR
Samantha Pearce
Page 4




--------------------------------------------------------------------------------






(h)
comply with any applicable electronic communication systems policy that the
Company and/or any Group Company may issue from time to time.

3.5
The Employee’s attention is drawn to the UK Employee Handbook (containing
various rules and procedures), and the global Jazz Pharmaceuticals Code of
Conduct, both of which are available on the Jazz Intranet (JazzNet). The UK
Employee Handbook does not form part of the Employee’s contract of employment
with the Company. For the avoidance of doubt, to the extent that there is any
conflict between the terms of this Agreement and the UK Staff Handbook, this
Agreement shall prevail.

Code of Conduct
3.6
JAZZ PHARMACEUTICALS UK LIMITED and Jazz Pharmaceuticals are committed to
integrity and the pursuit of excellence in all we do. We fulfill these
commitments while upholding a high level of ethical conduct. The Code of Conduct
is one element of Jazz Pharmaceuticals’ efforts to ensure lawful and ethical
conduct by the company and its subsidiaries and their employees, officers and
directors. It is a condition of employment that you read, agree to and sign Jazz
Pharmaceuticals’ Code of Conduct in the first week of employment.

4.
Place of work

4.1
The Employee’s normal place of work is the Jazz Pharmaceuticals Oxford office or
such other place within a reasonable distance which the Company may reasonably
require for the proper performance and exercise of her duties.

4.2
The Employee agrees to travel on any Group Company’s business (both within the
United Kingdom or abroad) as may be required for the proper performance of her
duties under the Appointment. There are no additional terms which apply where
the Employee is required to work outside the UK for a period of more than one
month. The Company reserves the right to issue terms relating to the Employee’s
work outside the UK and any such terms will be notified to her separately.

5.
Hours of work

5.1
The Employee’s normal working hours shall be 9.00am to 5.30pm on Mondays to
Fridays and such additional hours as are necessary for the proper performance of
her duties. The Employee acknowledges that she shall not receive further
remuneration in respect of such additional hours.



2019-4444_SR
Samantha Pearce
Page 5




--------------------------------------------------------------------------------






5.2
Due to the autonomous nature of the Employees’ role, the duration of the
Employee’s working time is not measured or monitored, or determined by the
Company and the limitations on weekly working time set out in Regulation 4 of
the Working Time Regulations 1998 (the “Regulations”) (or such other regulations
amending or substituting those from time to time) does not apply to the
Employee’s Appointment. In the event that any additional hours worked by the
Employee outside normal working hours are not covered by regulation 20(2) of the
Regulations, the Employee agrees that the 48 hour limit on the working week
stipulated in the Regulations will not apply to her and she must give three
months’ written notice to the Company if she wishes to change this.

6.
Salary

6.1
The Employee shall be paid an initial basic salary of £325,000 [three hundred
and twenty five thousand pounds] per annum.

6.2
The Employee’s basic salary shall accrue from day to day and be payable monthly
in arrears on the Company’s scheduled pay dates directly into the Employee’s
bank or building society.

6.3
Salaries are normally reviewed on or about 1 March of each year. Employees whose
Appointment begins on or after 1 November are not eligible for salary review the
following March. The Company is under no obligation to award an increase
following a salary review. There will be no review of the basic salary after
notice has been given by either party to terminate the Appointment.

6.4
The Company may deduct from the basic salary, or any other sums owed to the
Employee, any money owed to any Group Company by the Employee, and the Employee
hereby consents to such deductions.

7.
Expenses

7.1
The Company shall reimburse (or procure the reimbursement of) all reasonable
expenses wholly, properly and necessarily incurred by the Employee in the course
of the Appointment, subject to production of receipts or other appropriate
evidence of payment.

7.2
The Employee shall abide by the Company’s policies on expenses as communicated
to her from time to time.

7.3
Any credit card supplied to the Employee by the Company shall be used only for
expenses incurred by her in the course of the Appointment.



2019-4444_SR
Samantha Pearce
Page 6




--------------------------------------------------------------------------------






8.
Bonus

8.1
The Company may in its absolute discretion pay the Employee a bonus of such
amount, at such intervals and subject to such conditions as the Company may in
its absolute discretion determine. With respect to an annual bonus for the
calendar year in which the Employee is hired, the Employee will be eligible for
consideration of a prorated bonus for the year of hire only if the Employee is
hired no later than 31 October of such year; and if the Employee is hired on 1
November or later, the Employee is not eligible for consideration of any annual
bonus for the year of hire.

8.2
Any bonus payment to the Employee shall be purely discretionary and shall not
form part of the Employee’s contractual remuneration under this Agreement. If
the Company makes a bonus payment to the Employee in respect of a particular
financial year of the Company (being the period from 1 January to 31 December),
it shall not be obliged to make subsequent bonus payments in respect of
subsequent financial years of the Company.

8.3
The Company may alter the terms of any bonus targets or withdraw them altogether
at any time without prior notice.

8.4
Notwithstanding clause 8.1, the Employee shall in any event have no right to a
bonus or a time-apportioned bonus if her employment terminates for any reason or
she is under notice of termination (whether given by the Employee or the
Company) at or prior to the date when a bonus might otherwise have been payable.

8.5
Any bonus payable in accordance with clause 8 shall not be pensionable.

9.
Permanent health insurance

9.1
The Employee shall be entitled to participate in the Company’s permanent health
insurance scheme at the Company’s expense, subject to:

(a)
the terms of the Company’s scheme, as amended from time to time;

(b)
the rules or insurance policy of the relevant insurance provider, as amended
from time to time; and

(c)
the Employee satisfying the normal underwriting requirements of the relevant
insurance provider of the Company’s scheme and the premium being at a rate which
the Company considers reasonable.

Full details of the scheme are available from the Human Resources Department.






2019-4444_SR
Samantha Pearce
Page 7




--------------------------------------------------------------------------------






9.2
The Company shall only be obliged to make payments to the Employee under the
scheme if it has received payment from the insurance provider for that purpose.

9.3
The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend the scheme (including the level of the Employee’s
cover) at any time on reasonable notice to the Employee.

9.4
If the insurance provider refuses for any reason to provide permanent health
insurance benefit to the Employee, the Company shall not be liable to provide to
the Employee any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit.

9.5
If the Employee is receiving benefits under the Company’s permanent health
insurance scheme the Company shall be entitled to appoint a successor to the
Employee to perform all or any of the duties required of the Employee under the
terms of the Appointment and the Employee’s duties shall be amended accordingly.

9.6
The receipt by the Employee of any benefits under a permanent health insurance
scheme operated by the Company shall not prejudice the Company’s rights to
terminate this Appointment in accordance with the terms of this Agreement. In
the event that the Company terminates the Appointment in accordance with its
rights, the Employee acknowledges that she will not be entitled to any
compensation for breach of contract or unfair dismissal in respect of the loss
of any rights to permanent health insurance benefits.

10.
Life assurance

10.1
The Employee shall be entitled to participate in the Company’s life assurance
scheme which shall pay to the Employee’s nominated beneficiary or beneficiaries
a sum equal to four (4) times the Employee’s basic salary if the Employee dies
during the Appointment. Participation is subject to:

(a)
the terms of the Company’s life assurance scheme, as amended from time to time;

(b)
the rules or insurance policy of the relevant insurance provider, as amended
from time to time; and

(c)
the Employee satisfying the normal underwriting requirements of the relevant
insurance provider of the Company’s life assurance scheme and the premium being
at a rate which the Company considers reasonable.

Full details of the scheme are available from the Human Resources Department.






2019-4444_SR
Samantha Pearce
Page 8




--------------------------------------------------------------------------------






10.2
If the insurance provider refuses for any reason to provide life assurance
benefit to the Employee the Company shall not be liable to provide to the
Employee any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit.

10.3
The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend its life assurance scheme (including the level of the
Employee’s cover) at any time on reasonable notice to the Employee.

11.
Private medical insurance

11.1
The Employee and qualifying members of the Employee’s family shall be entitled
to participate in the Company’s private medical insurance scheme subject to:

(a)
the terms of that scheme, as amended from time to time;

(b)
the rules or insurance policy of the relevant insurance provider, as amended
from time to time; and

(c)
the Employee and qualifying members of the Employee’s family satisfying the
normal underwriting requirements of the relevant insurance provider of the
Company’s private medical insurance scheme and the premium being at a rate which
the Company considers reasonable.

Full details of the Company’s private medical insurance scheme are available
from the Human Resources Department.
11.2
If the insurance provider refuses for any reason to provide private medical
insurance benefit to the Employee the Company shall not be liable to provide to
the Employee any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit.

11.3
The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend the scheme (including the level of the Employee’s
cover) at any time on reasonable notice to the Employee.

12.
Car Allowance

12.1
Provided that the Employee holds a current valid driving licence, the Employee
shall receive a car allowance for use of the Employee’s own car of £12,000 per
annum, which shall be payable together with and in the same manner as the salary
in accordance with clause 6. The car allowance shall not be treated as part of
the basic salary for any purpose and shall not be pensionable.



2019-4444_SR
Samantha Pearce
Page 9




--------------------------------------------------------------------------------






12.2
The Company shall reimburse the Employee in respect of fuel costs for business
miles at the Company’s business mileage rate.

12.3
The Employee shall immediately inform the Company if she is disqualified from
driving and shall cease to be entitled to receive the allowance under clause
12.1 or reimbursement of fuel expenses under clause 12.2.

13.
Holidays

13.1
The Employee shall be entitled to 25 days’ paid holiday in each holiday year,
and 3 of these days must be taken between Christmas and New Year. In addition,
the Employee is eligible for the usual public holidays in England and Wales to a
maximum of 8 per year. The Company’s holiday year runs between 1 January and 31
December. If the Appointment commences part way through the holiday year, the
Employee’s holiday entitlement during the first year of the Appointment shall be
calculated on a pro-rata basis, rounded to the nearest whole day.

13.2
Holiday shall be taken at such time or times as shall be approved in advance by
the Employee’s manager. The Employee shall not, without the consent of her
manager, carry forward any accrued and unused holiday entitlement to a
subsequent holiday year, nor receive any payment in lieu in respect of such
entitlement, save as provided in clause 13.3.

13.3
On termination of the Appointment, the Employee shall be entitled to be paid in
lieu of accrued but untaken holiday save that, where such termination is
pursuant to clause 18.4 or follows the Employee’s resignation in breach of
clause 2.3, such accrued but untaken holiday shall be based on the Employee’s
minimum holiday entitlement under the Working Time Regulations 1998 only and not
on her entitlement under clause 13.1. For these purposes any paid holiday that
has been taken by the Employee (including any paid holiday on public holidays)
shall be deemed first to be statutory paid holiday. The amount of the payment in
lieu shall be calculated on the basis that each day of paid holiday is equal to
1/260 of the salary. The Company reserves the right to exercise its discretion
as to whether the Employee will be paid in lieu of accrued but untaken holidays
or if the Employee will be asked to work those accrued but untaken holidays, if
they fall within the notice period.

13.4
If the Employee has taken more holiday than her accrued entitlement at the date
of termination of the Appointment, the Company shall deduct the appropriate
amount from any payments due to the Employee (on the basis that each day of paid
holiday is equal to 1/260 of the salary).







2019-4444_SR
Samantha Pearce
Page 10




--------------------------------------------------------------------------------






13.5
If either party has served notice to terminate the Appointment, the Company may
require the Employee to take any accrued but unused holiday entitlement during
the notice period or, if applicable, any such holiday shall be deemed to be
taken during any period of Garden Leave.

14.
Incapacity

14.1
If the Employee is absent due to sickness or injury she must inform her manager
no later than 10.00am on the first day absent or as soon as possible given the
time difference between the USA and the UK.

14.2
The Employee will be required to produce a self-certification form in respect of
absences up to and including 5 working days. The Company reserves the right to
require the Employee to obtain a Statement of fitness for work (Fit Note) from a
Doctor in respect of any such period of absence.

14.3
The Employee must, if absent for a period of 7 consecutive days, provide the
Company with a Statement of fitness for work (Fit Note), stating the reason for
the absence and thereafter provide a like certificate each week to cover any
subsequent periods of absence. The Company reserves the right at any time during
the Employees absence to ask the Employee to produce a medical certificate (or
Fit Note).

14.4
The Company reserves the right to ask the Employee to undergo a medical
examination with a medical practitioner of the Company’s choosing at any time
during a period of absence due to illness or Incapacity subject to the
provisions of the Access to Medical Reports Act 1988.

15.
Outside interests

15.1
Subject to clause 15.2, during the Appointment the Employee shall not, except as
a representative of the Company or with the prior written approval of the
Company, whether paid or unpaid, be directly or indirectly engaged, concerned or
have any financial interest in any Capacity in any other business, trade,
profession or occupation (or the setting up of any business, trade, profession
or occupation).

15.2
Notwithstanding clause 15.1, the Employee may hold an investment by way of
shares or other securities of not more than 5% of the total issued share capital
of any company (whether or not it is listed or dealt in on a recognised stock
exchange) where such company does not carry on a business similar to or
competitive with any business for the time being carried on by the Company or
any Group Company.



2019-4444_SR
Samantha Pearce
Page 11




--------------------------------------------------------------------------------






15.3
The Employee agrees to disclose to the Company any matters relating to her
spouse or civil partner (or anyone living as such), children or parents which
may, in the reasonable opinion of the Company, be considered to interfere,
conflict or compete with the proper performance of the Employee’s obligations
under this Agreement.

16.
Confidential information

16.1
The Employee acknowledges that in the course of the Appointment she will have
access to Confidential Information. The Employee has therefore agreed to accept
the restrictions in this clause 16.

16.2
The Employee shall not (except in the proper course of her duties), either
during the Appointment or at any time after its termination (howsoever arising),
use, copy, transfer or disclose to any person, company or other organisation
whatsoever (and shall use her best endeavours to prevent the use, copying,
transfer, publication or disclosure of) any Confidential Information. This
restriction does not apply to:

(a)
any use or disclosure authorised by the Directors of the Company or required by
law; or

(b)
any information which is already in, or comes into, the public domain other than
through the Employee’s unauthorised disclosure; or

(c)
prevent the Employee from making a protected disclosure within the meaning of
section 43A of the Employment Rights Act 1996.

17.
Intellectual property

17.1
The Employee acknowledges that all Employment IPRs, Employment Inventions and
all materials embodying them shall automatically belong to the Company to the
fullest extent permitted by law. To the extent that they do not vest in the
Company automatically, the Employee holds them on trust for the Company.

17.2
The Employee acknowledges that, because of the nature of her duties and the
particular responsibilities arising from the nature of her duties, she has, and
shall have at all times while she is employed by the Company, a special
obligation to further the interests of the Company.

17.3
To the extent that legal title in any Employment IPRs or Employment Inventions
does not vest in the Company by virtue of clause 17.1, the Employee agrees,
immediately upon creation of such rights and inventions, to offer to the Company
in writing a right of first refusal to acquire them on arm´s length terms to be
agreed between the parties. If the parties cannot agree on



2019-4444_SR
Samantha Pearce
Page 12




--------------------------------------------------------------------------------






such terms within 30 days of the Company receiving the offer, the Company shall
refer the dispute to an independent arbitrator. The arbitrator’s decisions shall
be final and binding on the parties, and the costs of arbitration shall be borne
equally by the parties. The Employee agrees that the provisions of this clause
17 shall apply to all Employment IPRs and Employment Inventions offered to the
Company under this clause 17 until such time as the Company has agreed in
writing that the Employee may offer them for sale to a third party.
17.4
The Employee agrees:

(a)
to give the Company full written details of all Employment Inventions promptly
on their creation;

(b)
at the Company’s request and in any event on the termination of her employment
to give to the Company all originals and copies of correspondence, documents,
papers and records on all media which record or relate to any of the Employment
IPRs;

(c)
not to attempt to register any Employment IPR nor patent any Employment
Invention unless requested to do so by the Company; and

(d)
to keep confidential each Employment Invention unless the Company has consented
in writing to its disclosure by the Employee.

17.5
The Employee waives all her present and future moral rights which arise under
the Copyright Designs and Patents Act 1988, and all similar rights in other
jurisdictions relating to any copyright which forms part of the Employment IPRs,
and agrees not to support, maintain nor permit any claim for infringement of
moral rights in such copyright works.

17.6
The Employee acknowledges that, except as provided by law, no further
remuneration or compensation other than that provided for in this Agreement is
or may become due to the Employee in respect of her compliance with this clause.
This clause is without prejudice to the Employee’s rights under the Patents Act
1977.

17.7
The Employee undertakes to use her best endeavours to execute all documents and
do all acts both during and after her employment by the Company as may, in the
opinion of the Company, be necessary or desirable to vest the Employment IPRs in
the Company, to register them in the name of the Company and to protect and
maintain the Employment IPRs and the Employment Inventions. Such documents may,
at the Company’s request, include waivers of all and any statutory moral rights
relating to any copyright works which form part of the Employment IPRs. The
Company agrees to



2019-4444_SR
Samantha Pearce
Page 13




--------------------------------------------------------------------------------






reimburse the Employee’s reasonable expenses of complying with this clause 17.7.
17.8
The Employee agrees to give all necessary assistance to the Company to enable it
to enforce its Intellectual Property Rights against third parties, to defend
claims for infringement of third party Intellectual Property Rights and to apply
for registration of Intellectual Property Rights, where appropriate throughout
the world, and for the full term of those rights.

17.9
The Employee hereby irrevocably appoints the Company to be her attorney to
execute and do any such instrument or thing and generally to use her name for
the purpose of giving the Company or its nominee the benefit of this clause 17.
The Employee acknowledges in favour of a third party that a certificate in
writing signed by any Director of the Company that any instrument or act falls
within the authority conferred by this clause 17 shall be conclusive evidence
that such is the case.

18.
Termination

18.1
Notwithstanding clause 2.3, the Company may, in its sole and absolute
discretion, terminate the Appointment at any time and with immediate effect by
paying a sum in lieu of notice (Payment in Lieu) equal to the basic salary (as
at the date of termination) which the Employee would have been entitled to
receive under this Agreement during the notice period referred to in clause 2.3
(or, if notice has already been given, during the remainder of the notice
period) less income tax and National Insurance contributions. For the avoidance
of doubt, the Payment in Lieu shall not include any element in relation to:

(a)
any bonus or incentive compensation payments that might otherwise have been due
during the period for which the Payment in Lieu is made;

(b)
any payment in respect of benefits which the Employee would have been entitled
to receive during the period for which the Payment in Lieu is made, including
but not limited to car allowance; and

(c)
any payment in respect of any holiday entitlement that would have accrued during
the period for which the Payment in Lieu is made.

18.2
The Company may pay any sums due under clause 18.1 in equal monthly instalments
until the date on which the notice period referred to in clause 2.3 would have
expired if notice had been given.

18.3
The Employee shall have no right to receive a Payment in Lieu unless the Company
has exercised its discretion in clause 18.1. Nothing in this clause 18.3 shall
prevent the Company from terminating the Appointment in breach.



2019-4444_SR
Samantha Pearce
Page 14




--------------------------------------------------------------------------------






18.4
The Company may also terminate the Appointment with immediate effect without
notice, with no liability to make any further payment to the Employee (other
than in respect of amounts accrued due at the date of termination) and without
compensation, damages or otherwise if the Employee (without limitation):

(a)
fails or ceases to meet the requirements of any regulatory body whose consent is
required to enable her to undertake all or any of her duties under the
Appointment or is guilty of a serious breach of the rules and regulations of
such regulatory body or of any compliance manual of any Group Company; or

(b)
is guilty of any gross misconduct; or

(c)
commits any serious or repeated breach or non-observance of any of the
provisions of this Agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Company; or

(d)
is, in the reasonable opinion of the SVP Human Resources, President
International, General Counsel or Directors of the Company, negligent and
incompetent in the performance of her duties; or

(e)
is declared bankrupt or makes any arrangement with or for the benefit of her
creditors or has a county court administration order made against her under the
County Court Act 1984; or

(f)
is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing; or

(g)
becomes medically certified as non-compos mentis (of unsound mind) and/or deemed
legally incompetent; or

(h)
ceases to be eligible to work in the United Kingdom in accordance with section 8
of the Asylum and Immigration Act 1996; or

(i)
is guilty of any fraud or dishonesty or acts in any manner which in the opinion
of the Company brings or is likely to bring the Employee or any Group Company
into disrepute or is materially adverse to the interests of any Group Company;
or

(j)
is guilty of a serious breach of any applicable rules issued by the Company or
any Group Company from time to time regarding electronic communications systems.

18.5
The rights of the Company under clause 18.4 are without prejudice to any other
rights that it might have at law to terminate the Appointment or to accept any
breach of this Agreement by the Employee as having brought the Agreement to an
end. Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.



2019-4444_SR
Samantha Pearce
Page 15




--------------------------------------------------------------------------------






18.6
Should the employee become incapacitated during the notice period, as a result
of voluntary resignation, the company sick pay will be discretionary. However
the employee will be entitled to statutory sick pay under government
legislation.

19.
Garden leave

19.1
Following service of notice to terminate the Appointment by either party, or if
the Employee purports to terminate the Appointment in breach of contract, and,
if the Company so decides, at any time during the Appointment or in order to
investigate a reasonable belief that the Employee is guilty of gross misconduct,
the Company may by written notice require the Employee not to perform any
services (or to perform only specified services) for the Company or any Group
Company until the termination of the Appointment (such period to be referred to
as “Garden Leave”).

19.2
During any period of Garden Leave the Company shall be under no obligation to
provide any work to, or vest any powers in, the Employee, who shall have no
right to perform any services for the Company or any Group Company.

19.3
During any period of Garden Leave the Employee shall:

(a)
continue to receive her salary and all contractual benefits in the usual way and
subject to the terms of any benefit arrangement;

(b)
remain an employee of the Company and bound by the terms of this Agreement and
her implied duties;

(c)
not, without the prior written consent of the Employee’s manager, attend her
place of work or any other premises of the Company or any Group Company;

(d)
not, without the prior written consent of her manager, contact or deal with (or
attempt to contact or deal with) any officer, employee, consultant, client,
customer, supplier, agent, distributor, shareholder, adviser or other business
contact of the Company or any Group Company; and

(e)
(except during any periods taken as holiday in the usual way) ensure that her
manager knows where she will be and how she can be contacted during each working
day and shall comply with any written requests to contact a specified employee
of the Company at specified intervals.



2019-4444_SR
Samantha Pearce
Page 16




--------------------------------------------------------------------------------






20.
Obligations upon termination

20.1
On termination of the Appointment (howsoever arising) or, if earlier, at the
start of a period of Garden Leave, or at any other time at the request of the
Company, the Employee shall:

(a)
subject to clause 20.1(b) if applicable, immediately deliver to the Company all
documents, books, materials, records, correspondence, papers and information (on
whatever media and wherever located) relating to the business or affairs of the
Company or any Group Company or their business contacts, any keys, credit card
and any other property of the Company or any Group Company (including but not
limited to laptop, computer equipment, and mobile phone), which is in her
possession or under her control;

(b)
where the Employee is on Garden Leave she shall not be required to return to the
Company any property provided to her as a contractual benefit;

(c)
irretrievably delete any information relating to the business of the Company or
any Group Company stored on any magnetic or optical disk or memory and all
matter derived from such sources which is in her possession or under her control
outside the Company’s premises, including but not limited to any
personally-owned computer, laptop, mobile phone, or other electronic system or
device;

(d)
irretrievably delete all of the Employee’s electronic personal information and
personal files (which contain no information of the Company or any Group
Company) from the Company’s electronic devices (such as Company-provided
laptop); and

(e)
provide a signed statement that she has complied fully with her obligations
under this clause 20.1.

20.2
On termination of the Appointment howsoever arising the Employee agrees that she
shall not be entitled to any compensation of any kind for the loss of any rights
or benefits under any share option, bonus, long-term incentive plan or other
profit sharing scheme operated by the Company or any Group Company in which she
may participate or have received awards in connection with the Appointment.

21.
Post-termination restrictions

21.1
In order to protect the Confidential Information, trade secrets, goodwill and
business connections of the Company and each Group Company to which she has
access as a result of the Appointment and the stable workforce of the Company
and each Group Company, the Employee covenants with the



2019-4444_SR
Samantha Pearce
Page 17




--------------------------------------------------------------------------------






Company (for itself and as trustee and agent for each Group Company) that she
shall not:
(a)
for six months after Termination solicit or endeavour to entice away from the
Company or any Group Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business; or

(b)
for six months after Termination in the course of any business concern which is
in competition with any Restricted Business, offer to employ or engage or
otherwise endeavour to entice away from the Company or any Group Company any
Restricted Person; or

(c)
for three months after Termination, be involved in any Capacity with any
business concern which is (or intends to be) in competition with any Restricted
Business; or

(d)
for three months after Termination be involved with the provision of goods or
services to (or otherwise have any business dealings with) any Restricted
Customer in the course of any business concern which is in competition with any
Restricted Business; or

(e)
at any time after Termination, represent herself as connected with the Company
or any Group Company in any Capacity (with the exception of the Employee’s
connection as a shareholder of Jazz Pharmaceuticals plc, to the extent
applicable).

21.2
None of the restrictions in clause 21.1 shall prevent the Employee from:

(a)
holding an investment by way of shares or other securities of not more than 5%
of the total issued share capital of any company, whether or not it is listed or
dealt in on a recognised stock exchange; or

(b)
being engaged or concerned in any business concern insofar as the Employee’s
duties or work shall relate solely to geographical areas where the business
concern is not in competition with any Restricted Business; or

(c)
being engaged or concerned in any business concern, provided that the Employee’s
duties or work shall relate solely to services or activities of a kind with
which the Employee was not concerned to a material extent in the six months
prior to Termination.

21.3
The restrictions imposed on the Employee by this clause 21 apply to her acting:

(a)
directly or indirectly; and



2019-4444_SR
Samantha Pearce
Page 18




--------------------------------------------------------------------------------






(b)
on her own behalf or on behalf of, or in conjunction with, any firm, company or
person.

21.4
The periods for which the restrictions in clause 21.1 apply shall be reduced by
any period that the Employee spends on Garden Leave immediately prior to
Termination.

21.5
If the Employee receives an offer to be involved in a business concern in any
Capacity during the Appointment, or prior to the expiry of the last of the
covenants in this clause 21, the Employee shall give the person making the offer
a copy of this clause 21 and shall tell the Company the identity of that person
as soon as possible after accepting the offer.

21.6
The Company and the Employee entered into the restrictions in this clause 21
having been separately legally advised and the Employee agrees they are fair,
reasonable and necessary to protect the goodwill and interests of the Company
and the Group Companies.

21.7
Each of the restrictions in this clause 21 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

21.8
The Employee will, at the request and expense of the Company, enter into a
separate agreement with any Group Company in which she agrees to be bound by
restrictions corresponding to those restrictions in this clause 21 (or such of
those restrictions as may be appropriate) in relation to that Group Company.

22.
Disciplinary and grievance procedures

22.1
The Employee is subject to the Company’s disciplinary and grievance procedures
as amended from time to time, copies of which are available from the Human
Resources Department. These procedures do not form part of the Employee’s
contract of employment.

22.2
If the Employee wishes to appeal against a disciplinary decision she may do so
in accordance with the Company’s disciplinary procedure.

22.3
The Company may at any time suspend the Employee for a period of up to 20
working days during any period in which the Company is carrying out a
disciplinary investigation into any alleged acts or defaults of the Employee.
During any period of suspension the Employee shall continue to receive her
salary and contractual benefits.







2019-4444_SR
Samantha Pearce
Page 19




--------------------------------------------------------------------------------






22.4
If the Employee wishes to raise a grievance, she may apply in writing in
accordance with the Company’s grievance procedure.

23.
Pensions

23.1
During each year of the Appointment, the Company shall contribute an amount
equal to 8% of the Employee’s salary in equal monthly instalments in arrears to
its group personal pension scheme (or such other HM Revenue and Customs (HMRC)
registered group personal pension scheme as may be set up by the Company to
replace its group personal pension scheme). The Company’s contributions to such
scheme shall be subject to the rules of the scheme and the tax relief and
exemptions available from HMRC, as amended from time to time.

23.2
The Employee may contribute an agreed percentage, but at least 1%, of the
Employee’s salary, in equal monthly instalments in arrears, to the scheme. Such
contributions by the Employee shall be made by way of deduction from the
Employee’s salary.

24.
Reconstruction and amalgamation

If the Appointment is terminated at any time by reason of any reconstruction or
amalgamation of the Company or any Group Company, whether by winding up or
otherwise, and the Employee is offered employment with any concern or
undertaking involved in or resulting from such reconstruction or amalgamation on
terms which (considered in their entirety) are no less favourable to any
material extent than the terms of this Agreement, the Employee shall have no
claim against the Company or any such undertaking arising out of or connected
with such termination.
25.
Notices

25.1
Any notice given under this Agreement shall be in writing and signed by or on
behalf of the party giving it and shall be served by delivering it personally,
or sending it by pre-paid recorded delivery or registered post to the relevant
party at (in the case of the Company) its registered office for the time being
and (in the case of the Employee) her last known address. Any such notice shall
be deemed to have been received:

(a)
if delivered personally, at the time of delivery; and

(b)
in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting.

25.2
In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party



2019-4444_SR
Samantha Pearce
Page 20




--------------------------------------------------------------------------------






and delivered either to that address or into the custody of the postal
authorities as a pre-paid recorded delivery or registered post.
26.
Entire agreement

Each party on behalf of itself (and in the case of the Company, as agent for any
Group Companies) acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each Group Company) that:
(a)
this Agreement together with any documents referred to in it constitute the
entire agreement and understanding between the Employee and the Company and any
Group Company and supersedes any previous agreement between them relating to the
Appointment (which shall be deemed to have been terminated by mutual consent);

(b)
in entering into this Agreement neither party nor any Group Company has relied
on any Pre-Contractual Statement; and

(c)
the only remedy available to each party for breach of this Agreement shall be
for breach of contract under the terms of this Agreement and no party shall have
any right of action against any other party in respect of any Pre-Contractual
Statement.

Nothing in this Agreement shall, however, operate to limit or exclude any
liability for fraud.
27.
Variation

No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.
28.
Counterparts

This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.
29.
Third party rights

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
Agreement and no person other than the Employee and the Company shall have any
rights under it. The terms of this Agreement or any of them may be varied,
amended or modified, or this Agreement may be suspended, cancelled or
terminated, by agreement in writing between the parties, or this






2019-4444_SR
Samantha Pearce
Page 21




--------------------------------------------------------------------------------






Agreement may be rescinded (in each case), without the consent of any third
party.
30.
Governing law and jurisdiction

30.1
This Agreement shall be governed by and construed in accordance with the law of
England and Wales.

30.2
Each party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of England and Wales over any claim or matter arising under or in
connection with this Agreement.



 
 
 
 
 
 
 
 
 
Signed by
)
 
Dan Swisher
)
/s/ Dan Swisher
on behalf of
)
 
JAZZ PHARMACEUTICALS UK LIMITED
)
 
 
 
 
 
 
 
Signed by
)
 
Samantha Pearce
)
/s/ Samantha Pearce
 
 
14-Dec-2019









































2019-4444_SR
Samantha Pearce
Page 22


